       Case: 5:21-cv-00395-BYP Doc #: 1 Filed: 02/18/21 1 of 10. PageID #: 1




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   AKRON DIVISION

 Dannella Reynolds, individually and on behalf of all others
 similarly situated,                                                    Civil Action No: ____________
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 FirstCredit Inc.and
 John Does 1-25,

                                       Defendants.


Plaintiff Dannella Reynolds (hereinafter, “Plaintiff”), an Ohio resident, brings this Class Action

Complaint by and through her attorneys, Zukowsky Law LLC, against FirstCredit Inc.(hereinafter

“Defendant”), individually and on behalf of a class of all others similarly situated, pursuant to Rule

23 of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel,

except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.



                       INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”)

   in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

                                                                                                     1
   Case: 5:21-cv-00395-BYP Doc #: 1 Filed: 02/18/21 2 of 10. PageID #: 2




Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

"'the effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate, Id § l692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to the claim occurred.

                                  NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Ohio consumers under § 1692

et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.




                                           PARTIES
   Case: 5:21-cv-00395-BYP Doc #: 1 Filed: 02/18/21 3 of 10. PageID #: 3




   7.      Plaintiff is a resident of the State of Ohio, County of Portage, residing at 6056

Winchell Rd., Hiram OH 44234.

   8.      Defendant is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6) and

used in the FDCPA with an address at 3250 West Market Street, Akron, Summit County, Ohio.

   9.      Upon information and belief, Defendant is a company that uses the mail, telephone,

and facsimile and regularly engages in business the principal purpose of which is to attempt to

collect debts alleged to be due another.

   10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                    CLASS ALLEGATIONS

   11.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. all individuals with addresses in the State of Ohio;

           b. to whom Defendant sent a collection letter attempting to collect a consumer debt;

           c. regarding collection of a debt;

           d. that imposed an additional service fee for credit card payments;

           e. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   13.     The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.
   Case: 5:21-cv-00395-BYP Doc #: 1 Filed: 02/18/21 4 of 10. PageID #: 4




   14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. §§ l692e and 1692f.

   16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

            b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominance over any

               questions or issues involving only individual class members. The principal issue
   Case: 5:21-cv-00395-BYP Doc #: 1 Filed: 02/18/21 5 of 10. PageID #: 5




               is whether the Defendants' written communications to consumers, in the forms

               attached as Exhibit A violate 15 § l692e and §1692f.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.
   Case: 5:21-cv-00395-BYP Doc #: 1 Filed: 02/18/21 6 of 10. PageID #: 6




   19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                  FACTUAL ALLEGATIONS

   20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   21.     Some time prior to February 21, 2020, obligations were allegedly incurred to

University Hospitals Geauga Regional and Cleveland Clinic.

   22.     The University Hospitals Geauga Regional and Cleveland Clinic obligations arose

out of transactions involving a involving a medical debt incurred by Plaintiff with University

Hospitals Geauga Regional and Cleveland Clinic in which money, property, insurance or

services, which are the subject of the transaction, were incurred for medical services.

   23.     The alleged University Hospitals Geauga Regional and Cleveland Clinic obligation

is a "debt" as defined by 15 U.S.C.§ 1692a(5).

   24.     University Hospitals Geauga Regional and Cleveland Clinic is a "creditor"(s) as

defined by 15 U.S.C.§ 1692a(4).

   25.     University Hospitals Geauga Regional and Cleveland Clinic or a subsequent owner

of the University Hospitals Geauga Regional and Cleveland Clinic debt contracted with the

Defendant to collect the alleged debt.

   26.     Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.
      Case: 5:21-cv-00395-BYP Doc #: 1 Filed: 02/18/21 7 of 10. PageID #: 7




                            Violation – February 21, 2020 Collection Letter

      27.     On or about February 21, 2020, Defendant sent the Plaintiff a collection letter (the

  “Letter”) regarding the alleged debt owed to University Hospitals Geauga Regional and

  Cleveland Clinic. See Collection Letter – Attached hereto as Exhibit A.

      28.     The collection letter indicated that Defendant charges a $3.50 service fee for payment

  via credit card.

      29.     Plaintiff did not agree to such a collection charge.

      30.     The addition of this collection fee by Defendant which was not authorized by the

  agreement creating the debt or permitted by law, was an attempt to collect an amount not owed

  by Plaintiff.

      31.     Defendant misled and deceived Plaintiff into the belief that she falsely owed an

  additional $3.50 when this charge is a violation of the FDCPA.

      32.     As a result of Defendant’s deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      33.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      34.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      35.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.
   Case: 5:21-cv-00395-BYP Doc #: 1 Filed: 02/18/21 8 of 10. PageID #: 8




   36.     Defendant violated said section by:


           a. Making a false and misleading representation in violation of §1692e(10).


   37.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                               COUNT II
    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                              §1692f et seq.

   38.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

   39.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

   40.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

   41.     Defendant violated this section by

           a.      unfairly advising Plaintiff that she owed Defendant more money than the

   amount of her debt; and

           b.      attempting to collect an amount not expressly authorized by the underlying

   agreement creating the debt or permitted by law in violation of § 1692f(1).

   42.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.
    Case: 5:21-cv-00395-BYP Doc #: 1 Filed: 02/18/21 9 of 10. PageID #: 9




                                  DEMAND FOR TRIAL BY JURY


    43.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.


                                      PRAYER FOR RELIEF

    WHEREFORE, Plaintiff Dannella Reynolds, individually and on behalf of all others

similarly situated demands judgment from Defendant FirstCredit, Inc. as follows:


    1.      Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class representative, and Amichai Zukowsky, Esq. as Class Counsel;

    2.      Awarding Plaintiff and the Class statutory damages;

    3.      Awarding Plaintiff and the Class actual damages;

    4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

    5.      Awarding pre-judgment interest and post-judgment interest; and

    6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


    Dated: February 18, 2021                                      Respectfully Submitted,

                                                  BY:/s/ Amichai Zukowsky
Case: 5:21-cv-00395-BYP Doc #: 1 Filed: 02/18/21 10 of 10. PageID #: 10




                                      Amichai E. Zukowsky
                                      Attorney for Plaintiff
                                      Amichai E. Zukowsky, Esq.
                                      Zukowsky Law, LLC
                                      23811 Chagrin Blvd, Suite 160
                                      Beachwood, OH 44122
                                      Phone: 216.800.5529
                                      Email: ami@zukowskylaw.com
